Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The rejection of claims 1-3, 6, 8, 10-12, 22-31, and 34-37 under 35 U.S.C. 103 based on US 20110243884 to O’Shea, and the rejection of claims 1-3, 6, 8-12, and 22-37 under 35 U.S.C. 103 based on O’Shea in view of Nieschlag (Human Reproduction Update, European Society of Human Reproduction and Embryology, 2004) are overcome because of the secondary consideration of unexpected results.  Applicant has successfully shown that the claimed compound exhibits unexpected properties as set forth on pages 22-32 of the reply filed 10/16/2020, which patentably distinguishes the invention over O’Shea, and O’Shea in view of Nieschlag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
December 16, 2021